                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 LISA CHMIL and TERRENCE E. CHMIL,

       Plaintiffs,                                 NO. 3:18-CV-01616

               v.                                  (JUDGE CAPUTO)
 ARTHREX, INC.,

       Defendant.

                                        ORDER
      NOW, this 27th day of February, 2019, IT IS HEREBY ORDERED that the Motion to
Dismiss (Doc. 22) filed by Defendant Arthrex, Inc. is DENIED.


                                                  /s/ A. Richard Caputo
                                                  A. Richard Caputo
                                                  United States District Judge
